



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of July 19, 2019 (the “Amendment Date”), by and between Glowpoint, Inc.,
a Delaware corporation (the “Company”), and David Clark, an individual
(“Employee”). Employee and the Company are referred to individually as a “Party”
and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, Executive and the Company are currently parties to that certain
Employment Agreement, dated March 25, 2013 (as amended to date, the “Existing
Employment Agreement”); and
WHEREAS, the Parties intend to amend and restate the Existing Employment
Agreement in its entirety on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
1.Employment; Employment Term.


(a)Employment. Subject to the termination provisions of Section 3, the Company
shall employ Executive as the Chief Financial Officer from March 25, 2013 (the
“Effective Date”) until March 25, 2014 (the “Initial Term”). If either Executive
or the Company does not provide the other Party with written notice of
non-renewal of this Agreement at least sixty (60) days prior to expiration, then
this Agreement shall automatically renew for additional one-year periods (each,
a “Renewal Term” and, together with the Initial Term, the “Term”). If either
Executive or the Company does provide the other Party with written notice of
non-renewal of this Agreement at least sixty (60) days prior to expiration of
the then current Term, then this Agreement shall automatically expire as of the
expiration date for such Term (an “Expiration Event”). Notwithstanding the
foregoing, either the Company or Executive may terminate Executive’s employment
hereunder at any time, for any reason or no reason at all so long as they comply
with the terms of this Agreement.


(b)Position. Executive is employed by the Company to render services to the
Company in the position of Chief Financial Officer. Executive shall perform such
duties and responsibilities as are normally related to such position in
accordance with the standards of the industry and any additional duties
consistent with his position now or hereafter assigned to Executive by the
Company’s CEO or the Board of Directors of the Company (the “Board”). Executive
shall abide by the written rules, regulations and policies of the Company as
adopted or modified from time to time in the Company’s reasonable discretion.
Executive shall be entitled to use his discretion with regard to where he is
present to carry out his duties. It is anticipated that his duties will require
him to work primarily from the Company’s office in Denver, Colorado.


(c)Other Activities. Executive shall devote his full business time, attention
and skill to perform any assigned duties, services and responsibilities,
consistent with the position of Chief Financial Officer, while employed by the
Company, for the furtherance of the Company’s business, in a diligent, loyal and
conscientious manner. Except upon the prior written consent of the Board,
Executive will not, during the Term: (a) accept any other employment; or (b)
engage, directly or indirectly, in any other business activity (whether or not
pursued for pecuniary advantage) that interferes with Executive’s duties and
responsibilities hereunder or creates a conflict of interest with the Company;
provided, however, that in no event shall this sentence prohibit Executive from
performing personal and charitable activities, or from serving on one or more
board of directors or board of advisors, so long as the Board reasonably
concludes such activities do not materially and adversely interfere with
Executive’s duties for the Company. Executive shall request consent from the
Company’s Board to join any board of directors, which consent shall not be
unreasonably withheld.


(d)No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement will not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.


2.Compensation.


(a)Salary. While Executive is employed by the Company hereunder, the Company
will pay Executive an annualized base salary of Two Hundred Twenty Thousand
Dollars ($220,000), payable on a twice monthly basis during the Term, until the
earlier of the expiration of the Term or the date on which Executive’s
employment is terminated in accordance with the terms of this Agreement (the
“Base Cash Compensation”). Executive’s Base Cash Compensation shall be subject
to





--------------------------------------------------------------------------------





annual review by the Board during the Term and may be increased in the Board’s
reasonable discretion; provided, however, that Executive’s Base Cash
Compensation in effect from time to time shall not be decreased without
Executive’s prior written consent.


(b)Bonuses. Executive is also eligible to receive a bonus in an amount equal to
50% of base salary. This compensation will be based on company financial
performance to plan (growth and income) with the determination of any such
compensation in the sole discretion of the Compensation Committee. Payouts are
made annually based on the Company’s fiscal calendar year which ends December 31
each year.


(c)Expenses. The Company shall reimburse Executive for reasonable expenses
incurred in the course of performing his duties. Unless otherwise approved by
the Board, all domestic air travel shall be coach class.


(d)Equity Incentive Awards. On the Effective Date, Executive was awarded the
following equity incentive awards under the Company’s 2007 Stock Incentive Plan:


(i)A stock option grant with a stated term of 10 years covering 100,000 shares
of Company common stock, the strike price for which shall be the closing price
of the shares at the closing of the market on the Effective Date. These options
shall vest over four (4) years, with 25% vesting on the one-year anniversary of
the Effective Date and the remainder vesting in equal monthly installments over
the remaining 36 months of such period on the monthly anniversary dates of the
Effective Date; provided, however, that such grant shall vest in full upon a
Change of Control or Corporate Transaction (each as defined below). The stock
options shall, to the maximum possible under applicable law, be “incentive stock
options” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).


(ii)A restricted stock grant covering 100,000 shares of Company common stock,
vesting over four (4) years, with 25% vesting on the one-year anniversary of the
Effective Date and the remainder vesting in equal monthly installments over the
remaining 36 months of such period on the monthly anniversary dates of the
Effective Date; provided, however, that such grant shall vest in full upon a
Change of Control or Corporate Transaction (each as defined below).


(iii)The Company shall permit Executive to satisfy any tax withholding
obligation due with respect to the equity incentive grants described above, and
with respect to any stock issuable to Executive, by having the Company withhold
from the shares issuable a number of shares having a fair market value equal to
the tax withholdings due, and having the Company remit the withholding amount to
the relevant taxing authorities in cash.


(e)Benefits. While Executive is employed by the Company hereunder, the Company
shall provide for Executive’s participation in all the benefits, benefit
programs and perquisites on substantially the same basis as the benefits,
benefit programs and perquisites offered to executive officers of the Company.


(f)Paid Time Off (“PTO”). The Company shall provide Executive with four (4)
weeks of paid time off per each calendar year, to be accrued at 13.33 hours per
month; such PTO must be used in the year in which it is accrued, not more than
40 hours may be carried over from year-to-year.


(g)Company-paid holidays: Executive will be paid for Company paid holidays,
which are subject to change and established at the start of each calendar year.


3.Termination.


(a)The Company may terminate this Agreement, all of the Company’s obligations
under this Agreement, and Executive’s employment hereunder for “Cause,” by
written notice to Executive, upon the occurrence of any one of the following on
the part of Executive: (i) fraud, embezzlement, or conviction of a felony; (ii)
substantial, continuing and willful failure to render services in accordance
with the terms of this Agreement after thirty (30) days of advance written
notice and opportunity for cure; (iii) material breach of any of Executive’s
material covenants contained in this Agreement after thirty (30) days of advance
written notice and opportunity for cure; (iv) voluntary termination by Executive
prior to the end of the Term without Good Reason (as defined below); or (v)
knowing and intentional violation of any lawful, written Company policies
regarding alcohol or drug usage. At least thirty (30) days prior to termination
for Cause under clause (ii) or (iii) above, the Company will provide notice
which shall identify in reasonable detail the facts supporting its action and
will allow Executive an opportunity within that period of time to cure. In the
event of any termination of this Agreement, including a termination for Cause,
the Company shall pay to Executive any unpaid Base Cash Compensation or target
bonuses earned by Executive through the date of termination and any





--------------------------------------------------------------------------------





compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay and benefits, in each
case to the extent not theretofore paid (the “Accrued Obligations”).


(b)In the event that this Agreement or Executive’s employment with the Company
is terminated (i) by the Company without Cause or by Executive for Good Reason,
(ii) as a result of the expiration of the Term caused by the Company electing
not to renew this Agreement prior to the end of the Term, (iii) by the Company
without Cause or by Executive for Good Reason within eighteen (18) months
following a Change in Control, or (iv) by the Company without Cause or by
Executive with or without Good Reason or as a result of the expiration of the
Term caused by the Company electing not to renew this Agreement prior to the end
of the Term, then, subject to the terms of Section 3(c), the Company shall pay
to Executive (collectively, the “Severance”):


(i)the Accrued Obligations;


(ii)if Executive timely elects COBRA coverage, an amount equal to the premium
for COBRA coverage less the employee contribution portion, if any, immediately
prior to such separation from service until the earlier to occur of (i) the date
Executive is entitled to receive substantially similar health insurance coverage
from another source and (ii) the date that is six (6) months after such
separation from service; provided, that if Executive’s employment is terminated
by Executive for Good Reason following a Change in Control or pursuant to
subsection (iii) of Section 3(b) above, the duration of the COBRA coverage
payment shall be extended from six (6) to twelve (12) months;


(iii)an amount equal to six (6) months of Executive’s Base Cash Compensation in
effect immediately prior to such termination; provided, that if Executive’s
employment is terminated by Executive for Good Reason following a Change in
Control or pursuant to subsection (iii) of Section 3(b) above, such amount shall
be equal to eighteen (18) months of Executive’s Base Cash Compensation in effect
immediately prior to the effective date of termination;


(iv)all (100%) of Executive’s then-unvested shares of restricted stock and
Restricted Stock Units shall automatically and fully vest, to the extent not
then already vested, as of the date of such termination of employment (the
“Vesting”); provided, that if Executive’s employment is terminated by Executive
for Good Reason following a Change in Control or pursuant to subsection (iii) or
subsection (iv) of Section 3(b) above, eighty-percent (80%) of Executive’s
then-unvested shares of restricted stock and Restricted Stock Units shall
automatically and fully vest, to the extent not then already vested, as of the
date of such termination of employment (the “Alternative Vesting”); provided,
further, that, to the extent any award agreement governing any restricted stock
or Restricted Stock Units does not provide for the Vesting or the Alternative
Vesting, or includes provisions contrary to the terms of the Vesting or
Alternative Vesting as set forth in this Section 3(b)(iv), this Section 3(b)(iv)
shall control and such award agreement shall be expressly amended hereby to
provide for the Vesting or Alternative Vesting, as applicable; and


(v)if (1) Executive’s employment is terminated by Executive for Good Reason
following a Change in Control or pursuant to subsection (iii) of Section 3(b)
above, an additional amount equal to one hundred percent (100%), or (2) if
Executive’s employment is terminated pursuant to subsection (iv) of Section 3(b)
above, an additional amount equal to fifty percent (50%), in each case of
Executive’s maximum annual target bonus amount for the calendar year during
which termination of Executive’s employment occurs, plus the pro-rated portion
(determined on the basis of the number of days during which Executive served
during the applicable calendar year prior to the effective date of termination)
of Executive’s maximum annual target bonus amount for the calendar year in which
the effective date of termination occurs.


(c)Notwithstanding anything else in this Agreement to the contrary, the Company
shall be obligated to pay the Severance hereunder only so long as Executive is
not in material breach of any of the covenants, terms or provisions of Section 4
or Section 5 of this Agreement. In all cases, the Severance shall be paid in
equal installments over the period of months to which Employee is entitled in
accordance with the Company’s normal payroll practices, commencing on the first
regularly scheduled payroll date following the Executive’s termination of
employment.


For purposes of this Agreement, a “Change in Control” shall have the meaning set
forth in the Company’s 2014 Equity Incentive Plan in effect on the First
Amendment Date. For purposes of this Agreement, “First Amendment Date” shall
mean January 28, 2016.”







--------------------------------------------------------------------------------





(d)For purposes of this Agreement, “Good Reason” shall mean that Executive has
severed his employment relationship with the Company following the occurrence of
any of the following events: (i) any failure by the Company to pay any salary or
other compensation or benefit when due and owing, (ii) the assignment to
Executive by the Company of duties materially inconsistent with, or a material
diminution of, Executive’s authority, title, duties, or responsibilities as set
forth in this Agreement, including any change requiring Executive to report to
anyone other than the Company’s CEO or the Board (or following a Change in
Control, the parent company’s CEO or Board of Directors), (iii) a material
diminution in Executive’s Base Cash Compensation or bonus opportunity under this
Agreement, (iv) the Company’s requirement that the primary office that Executive
is to perform services under this Agreement is at a location that is more than
thirty (30) miles from Denver, Colorado or (v) for any reason following the date
that is six (6) months subsequent to the closing of a Change in Control. In the
event of any circumstances described in Section 3(d)(i)-(v), Good Reason shall
not exist unless Executive provides written notice to the Company of his
intention to terminate his employment for Good Reason within ninety (90) days
after the occurrence of the event or circumstances which provided such basis.


(e)Notwithstanding anything contained herein to the contrary, Section 4 through
Section 13 shall remain in effect and survive (i) the termination of this
Agreement by either Party pursuant to Section 3 or otherwise, and (ii) the
expiration of the Term.


4.Non-Disclosure. Except as required by the performance of his job duties,
Executive shall not at any time or in any manner, directly or indirectly, use or
disclose to any party other than the Company or an employee of the Company or as
otherwise consented to in writing by the Company, any trade secrets or other
Confidential Information (as defined below) learned or obtained by him while a
stockholder, officer, director and/or employee of the Company; provided,
however, that the Confidential Information shall not include any information or
knowledge that: (i) is already generally publicly known or that subsequently
becomes generally publicly known other than as a direct or indirect result of
the breach of this Agreement by Executive or (ii) is lawfully required to be
disclosed by any governmental agency or applicable law. As used herein, the term
“Confidential Information” means information disclosed to or known by Executive
as a consequence of his position with the Company or any of its affiliates and
not generally known in the industry in which the Company or any of its
affiliates is/are engaged and that in any way relates to the Company’s or any of
its affiliates’ products, processes, services, inventions (whether patentable or
not), formulas, techniques or know-how, including, but not limited to,
information relating to distribution systems and methods, research, development,
manufacturing, purchasing, accounting, engineering, marketing, merchandising and
selling.


5.Noncompetition, Non-Solicitation and Non-Disparagement.


(a)Noncompetition. Executive acknowledges that in the course of his employment
with the Company he will serve as a member of the Company’s senior management
and will become familiar with the Company’s trade secrets and with other
Confidential Information and that his services will be of special, unique and
extraordinary value to the Company. Therefore, Executive agrees that, during the
Term and for a period ending on the six (6) month anniversary of the date of
termination of Executive’s employment with the Company (the “Non-compete
Period”), Executive shall not (except on behalf of the Company or with the prior
written consent of the Company), within the Restricted Territory (The United
States, Canada and any other jurisdiction in which the Company has conducted
business during the Initial Term or the Renewal Term), (i) directly or
indirectly own (except ownership of less than 5% of any class of securities
which are listed for trading on any securities which are listed for trading on
any securities exchange or which are traded in the over-the-counter market),
manage, control, participate in, consult with, render services for, or in any
manner engage in the operation of a video network, video in the Cloud, video
managed services, video conference suites or audio or video bridging services
company or any material business conducted by the Company during the Term or
(ii) own, manage, control, participate in, consult with, render services for or
in any manner engage in or represent any business that is competitive with the
business of the Company or any product of the Company, as such business is
conducted as of the date of the Agreement or is conducted during the Service
Term.


(b)Non-Solicitation. During the Non-compete Period, Executive shall not directly
or indirectly through another person or entity (i) induce or attempt to induce
any employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof, or
(ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with, or modify its
business relationship with, the Company, or in any way interfere with or hinder
the relationship between any such customer, supplier, licensee or business
relation and the Company.


(c)Non-Disparagement. Executive agrees that during the Non-compete Period and
after his employment with or engagement by the Company, he shall not make any
false, defamatory or disparaging statements about the Company or its affiliates
or the officers or directors of the Company or its affiliates.







--------------------------------------------------------------------------------





6.Specific Performance. The Parties hereto agree that their rights hereunder are
special and unique and that any violation of the covenants set forth in Sections
4 and 5 of this Agreement would not be adequately compensated by money damages,
and each grants the other the right to specifically enforce (including
injunctive relief where appropriate) the terms of the covenants set forth in
Sections 4 and 5 of this Agreement in the Colorado State Courts, or in the
United States District Court in Denver, Colorado. The Parties consent to such
jurisdiction, agree that venue will be proper in such courts and waive any
objections based upon forum non-conveniens. The choice of forum set forth in
this Section 6 shall not be deemed to preclude the enforcement of any action
under this Agreement in any other jurisdiction.


7.Notices. Any notice, request, consent or communication (collectively a
“Notice”) under this Agreement shall be effective only if it is in writing and
(i) personally delivered, (ii) sent by certified or registered mail, return
receipt requested, postage prepaid, (iii) sent by a nationally recognized
overnight delivery service, with delivery confirmed, or (iv) faxed, with receipt
confirmed, addressed as follows:


(a)If to Executive:
David Clark
999 18th Street, Suite 1350 S
Denver, CO 80202


(b)If to the Company to:
Glowpoint, Inc.
999 18th Street, Suite 1350 S
Denver, CO 80202
Attn: Chairman of the Board of Directors


or such other persons or addresses as shall be furnished in writing by any Party
to the other Party. A Notice shall be deemed to have been given as of the
earliest to occur of the date when (i) personally delivered, (ii) five (5) days
after the date when deposited with the United States mail properly addressed,
(iii) when receipt of a Notice sent by an overnight delivery service is
confirmed by such overnight delivery service, or (iv) when receipt of the fax is
confirmed, as the case may be, unless the sending Party has actual knowledge
that a Notice was not received by the intended recipient.
8.Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Executive.


9.LITIGATION. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO, AND NO
DOCTRINE OF CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF
COLORADO, AND NO DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED BY
THE LAWS OF ANY OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT,
MODIFICATION OR REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY
FOREIGN JURISDICTION, SHALL BE INTERPOSED IN ANY ACTION HEREON. THE PARTIES
AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT
MAY BE COMMENCED IN THE COLORADO STATE COURTS, OR IN THE UNITED STATES DISTRICT
COURT IN DENVER, COLORADO. THE PARTIES CONSENT TO SUCH JURISDICTION, AGREE THAT
VENUE WILL BE PROPER IN SUCH COURTS AND WAIVE ANY OBJECTIONS BASED UPON FORUM
NON CONVENIENS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION 9 SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY ACTION UNDER THIS AGREEMENT IN ANY
OTHER JURISDICTION.


10.Severability. The Company and Executive believe the covenants against
competition contained in this Agreement are reasonable and fair in all respects,
and are necessary to protect the interests of the Company. However, in case any
one or more of the provisions or parts of a provision contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.







--------------------------------------------------------------------------------





11.Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the Parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against any Party
based upon the source of the draftsmanship hereof.


12.Waiver of Compliance; Consents. Any failure of Executive to comply with any
obligation, covenant, agreement or condition herein may be waived only in
writing by the Company, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. No failure or delay by the Company in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Whenever this
Agreement requires or permits consent by or on behalf of the Company, any such
written consent given by the Company shall be deemed given in a manner
consistent with the requirements for a waiver of compliance as set forth in this
Section 12. No notice to or demand on Executive in any case shall entitle
Executive to any other or further notice or demand in related or similar
circumstances requiring such notice.


13.Miscellaneous. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement embodies the entire
agreement and understanding of the Parties hereto in respect of the subject
matter contained herein and may not be modified orally, but only by a writing
signed by both Parties to this Agreement. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. This Agreement supersedes all prior agreements and
understandings (whether oral or written) between the Parties with respect to
such subject matter (specifically including, but not limited to, the Existing
Employment Agreement).


[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
                            
GLOWPOINT, INC.




By: /s/ Peter J. Holst           
Name: Peter J. Holst
Title: President & CEO
 
EXECUTIVE:
 
/s/ David Clark
Name: David Clark









































Signature Page to Amended & Restated Employment Agreement



